DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 thru 21 have been examined.  Claim 1 has been cancelled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 4, reference number 400 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both user detection module (P[003 and map application (Figure 1).  Corrected drawing sheets in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both on board applications (P[003 and transaction processor server (Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In P[003.
  In P[0052] lines 5 and 6 (page 23), “routing application 122” should be “advertisement application 122” to agree with Figure 1.
In P[0068] line 2 (page 29), “device 100” should be “device 110” to agree with Figure 1.
In P[0070] line 5 (page 30), “travel route data 1299” should be “travel route data 1200” to agree with Figure 2C.
On page 32 line 11 (P[0073]), “2008a and 2008” should be “2008a and 2008b” to agree with Figure 3A.
In P[0074] line 3 (page 32), “Route options 2012n” should be “Route options 2012” to agree with Figure 3A.
Appropriate correction is required.
The use of the term BLUETOOTH (P[0014] (twice), P[0044] (three times), P[0055], P[0085]), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11, 16 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a plurality of travel routes” in line 2, while claim 2 also recites “a plurality of travel routes” in line 7.  It is unclear if this is a new plurality of travel routes or the same plurality of travel routes.  The examiner assumes it is the same plurality of travel routes for continued examination.
Claim 8 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “first device” of claim 2.
Claim 11 recites “a plurality of travel routes” in line 2, while claim 10 also recites “a plurality of travel routes” in line 5.  It is unclear if this is a new plurality of travel routes or the same plurality of travel routes.  The examiner assumes it is the same plurality of travel routes for continued examination.
Claim 16 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “first device” of claim 10.
Claim 19 recites “a plurality of travel routes” in line 2, while claim 18 also recites “a plurality of travel routes” in line 6.  It is unclear if this is a new plurality of travel routes or the same plurality of travel routes.  The examiner assumes it is the same plurality of travel routes for continued examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 thru 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 7 and 11 of U.S. Patent No. 10, 670,414 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are arranged in a different order between the independent and dependent claims.  The current application limitations are also recited more broadly than in the patented claims.  Additionally, the claimed first and second locations (independent claims) in the application are equated to the claimed current device location and destination in the patented claims.  The claims are not patentably distinct from one another.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 5, 6, 10, 13, 14, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Letz Patent Number 9,488,485 B2.
Regarding claims 2, 10 and 18 Letz discloses the claimed system, a system capable of generating one or more travel routes (Figure 1A and Figure 8), the claimed method, processes for generating one or more personalized travel routes (Figures 4A thru 4D), and the claimed machine readable medium having stored instructions, a computer-readable storage medium carries one or more sequences of one or more instructions executed by one or more processors (column 2 lines 37 thru 40), comprising:

the claimed processor to execute instructions to cause the system to perform operations, “A processor (or multiple processors) 802 performs a set of operations on information as specified by computer program code related to providing or determining one or more personalized routes or personalized route segments” (column 35 lines 15 thru 18), the processor 802 is coupled to the memory 804 and the storage device 808 via bus 810 (Figure 8), comprising:
the claimed receiving a request from a travel route from a first location to a second location via network communication, system 100 includes an experience based route determination platform 111 that may use a mapping service 113 for generating routing information in connection with a mapping application, the experience based routing platform 111 is able to receive and interpret requests for routing information as input via the one or more mapping applications through user devices, the request can include an input for representing an origin and a destination (column 7 line 52 thru column 8 line 11), the route determination platform 111 determines a one calculated route for a user, the calculated route having a beginning point and an ending point, the beginning point can be determined by one or more navigation application programs, based on a user device UE 101a-n position, such as determined in conjunction with a GPS, and the ending point is the desired destination entered by a user (column 24 lines 4 
the claimed accessing map data for a plurality of travel routes between the first and second locations from a API of a travel processing engine, “a user or device interface, such as a display, as can be utilized in illustrating calculated and recorded routes for generating a plurality of personalized travel routes” (column 23 lines 25 thru 28), a plurality of routes from beginning point 612 to ending point 614 is displayed on the maps of Figures 6B thru 6D, and “The route integration module 205 can enable the generated routing information to be integrated for use with the mapping application of the route mapping application module 107a-n or the mapping service 113, including the executing of various application programming interfaces (APIs) required of the mapping application” (column 16 lines 21 thru 27);
the claimed retrieving route selection criteria for each of the plurality of travel routes using the map data from a database of the system, “The filtering criteria in a process for generation of the one or more personalized routes or personalized route segments can include a specification of data or data sources for context information as can be obtained from the context profile data storage database 215, as well as can include various preferences and settings information for one or more users of user devices UE 101a-n, including a preferred travel mode, relationship type, default origin and destination, etc.” 
the claimed determining a first travel route from a travel route of the plurality of travel routes for a vehicle based on the route selection criteria, “generating one or more personalized routes for travel based on calculated and recorded route experience information related to one or more users” (column 5 lines 48 thru 51), and “The request can include, for example, an input for representing an origin, a destination, a point of interest (POI), a travel modality (e.g., transport type), a travel condition (e.g., preferred arrival time, preferred road type), or other user specified criteria. The route determination platform 111 then processes this input along with the user selected experience type in order to determine one or more personalized routes, based on calculated route information and recorded route information, as can be filtered by context information, such as POIs and/or experience information best suited for or representative of the request for a route.” (column 8 lines 8 thru 20); and 
the claimed causing a display of the travel route on a map application interface of a first device using the first travel route, “FIG. 7 illustrates a personalized route 720 having a plurality of personalized route segments 722-728, where each of the personalized route segments have a corresponding beginning point and ending point” (column 27 lines 7 thru 10 and Figure 7), 
Regarding claims 5, 13 and 21 Letz discloses the claimed determining tracking data for the plurality of routes and causing tracking data to display the travel route, “the introduction of real-time traffic information, a common scenario is for a commuter to use navigation and mapping applications during daily commutes to for situational awareness of traffic conditions, accidents, weather, etc. that may occur along the user's planned route even when the commuter knows the route to the intended destination” (column 5 lines 61 thru 67), recorded routes 620, 630, 640, 650 and 670 are shown to intersect with the calculated route 610 (Figures 6A thru 6D), and “the ResultSegment is typically what the user of the user device UE 101a-n can see then on the display of the navigation device, such as illustrated in FIG. 6D for personalized route 660, for example.  The result can therefore be a personalized route that is half "learned from the user" and half calculated based on knowledge of the map data as can be in conjunction with a current traffic situation, according to exemplary embodiments, for example.” (column 26 lines 31 thru 38).
Regarding claims 6 and 14 Letz discloses the claimed second travel route data is determined and uses the first and second travel route data, “generating one or more travel routes based on experience information related to a user's previous learned or recorded routes” (column 1 lines 46 thru 48), and “system 100 includes an experience based route determination platform 111 that is configured to enable the retrieval of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz Patent Number 9,488,485 B2 in view of Gibson et al Patent Application Publication Number 2013/0262222 A1.
Regarding claims 4, 12 and 20 Letz does not teach the claimed route selection criteria includes a payment preference and a compensation amount, but payment amounts and the type of payment are common and well known in the computing arts, such as shopping on-line and selecting how to pay.  Gibson et al teach user preferences for selecting transportation options include a specific fare payment method and a desire to minimize total costs P[0025].  The fare payment method equates to the claimed payment preference, and the desire to minimize costs equate to the claimed compensation amount (the user selects not to pay a higher cost).  The user preferences of Gibson et al would be included in the route selection criteria of Letz et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus for route selection .
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz Patent Number 9,488,485 B2 in view of Grochocki et al Patent Application Publication Number 2018/0094943 A1.
Regarding claims 7 and 15 Letz teaches the claimed option associated with a second device based on a location, “a system 100 capable of generating one or more personalized routes for travel based on calculated and recorded route experience information related to one or more users” (column 5 lines 48 thru 51), “The data sources 109 provided by the one or more users can be specified according to one or more access settings, such as for personalized route determination, maintained by the route determination platform 111” (column 8 line 66 thru column 9 line 2), and “recorded routes and route preferences as can be used in the determination of the personalized routes and personalized route segments, for one or more users of user devices UE 101a-n” (column 15 lines 27 thru 30 and Figure 1A).
Letz does not teach the claimed location and proximity range of the first device related to a second device, but Letz does teach the system supports multiple devices 101a-n (Figure 1A).  The location of a second device compared to a first device would simply be a relative location based on the determined coordinates (GPS coordinates).  Grochocki et al teach “the route deviation information 114 may be generated and saved by one or more peer navigation devices 109 instead of by the navigation device 104.  In this case, the navigation device 104 may be further configured to receive the route .
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letz Patent Number 9,488,485 B2 in view of Chokshi et al Patent Number 9,927,252 B1.
Regarding claims 9 and 17 Letz does not teach the claimed application is a ride service application for hiring a vehicle for travel from the first to the second location, but such applications are common and well known (for example, Uber and Lyft).  The hiring of a vehicle for a trip by an application would be included in Letz as a means to obtain the desired transportation from one location to another.  Chokshi et al teach “the matching service interacts with the applications 121 of the rider and a selected driver, establishes a trip for the rider to be transported from the pickup location and the destination location, and handles payment to be made by the rider to the driver” (column 2 lines 59 thru 63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus for route selection of Letz with the matching service for transporting a rider on a trip of Chokshi et al in order to improve the safety of the trip without negatively affecting service for any particular area (Chokshi et al column 2 lines 5 and 6).

Allowable Subject Matter
Claims 3, 8, 11, 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the limitations of the independent claims being combined with the limitations of the dependent claims.  The reason for indicating allowable subject matter over the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662